internal_revenue_service number release date index number ------------------------------ --------------------------- ---------------------------------------- ------------------------------------- -------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------------ ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b03 plr-117155-17 date date legend trust ---------------------------------------- ------------------------------------- w x y z date1 date2 date3 date4 date5 date6 date7 date8 --------------------------------- ------------------------------- ----------------------------------- ---------------------------------------------------------- ---------------------------- --------------------------- -------------------------- ---------------------- -------------------- ---------------------- ---------------------- ------------------------ plr-117155-17 date9 date10 ---------------------- ---------------------- dear --------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of trust requesting a ruling under sec_301_7701-4 of the procedure and administration regulations facts the information submitted states that w and x collectively debtors each filed a voluntary petition for relief under chapter of the bankruptcy code in the united_states bankruptcy court on date1 on date2 debtors submitted to the bankruptcy court the seventh amended joint plan of affiliated debtors pursuant to chapter of the united_states bankruptcy code plan and a related disclosure statement disclosure statement on date3 the plan was confirmed by the bankruptcy court on date4 effective date the transactions contemplated by the plan were consummated trust was formed pursuant to the plan and is governed by the plan and the trust agreement dated date5 on the effective date trust was funded with all of the assets of debtors other than cash to be distributed by debtors as reorganized on and from the effective date to holders of certain claims for costs or expenses of administration of the chapter case certain claims entitled to priority under the bankruptcy code certain claims for de_minimis amounts vendor claims with respect to services software licenses or goods provided to or for the benefit of y w’s subsidiary or y’s subsidiaries and claims by certain notes trustees for indemnification and reasonable fees and expenses ii cash necessary to pay the fees and expenses owed to certain creditors’ professionals iii cash necessary to reimburse debtors for fees and expenses_incurred in connection with initial distributions made by debtors as disbursing agent iv excess cash held by the disbursing agent after making disbursements in accordance with the plan and v equity interests in x all assets of which were contributed to trust y and z trust represents that trust has not and will not hold any operating_assets of a going business a partnership_interest in a partnership that holds operating_assets or fifty percent or more of stock of a corporation with operating_assets the initial term of trust was for three years ending on date6 on date7 trust filed a motion with the bankruptcy court requesting a three-year extension of the term of trust on the basis that the extension was necessary to analyze and pursue or defend various causes of action including claims for disputed tax refunds and potential actions plr-117155-17 against certain former directors and officers of debtors and to investigate prosecute and or resolve outstanding disputed claims against debtors by order dated date8 bankruptcy court granted the request and extended trust’s term until date9 pursuant to the provisions of the trust agreement trust was created for the purpose of liquidating the assets of trust with no objective to continue or engage in the conduct_of_a_trade_or_business except to the extent reasonably necessary to and consistent with the liquidating purpose of trust the plan provides that the beneficial interests in trust would be distributed to certain holders of senior notes claims subordinated notes claims general unsecured claims guarantees claims preferred income equity redeemable securities claims and holders of certain debt of y in addition the plan provides that in the event such claims are fully paid the interests in trust would be redistributed to certain holders of subordinated claims and after such subordinated claims are paid in full certain holders of preferred equity interests dime warrants and common equity interests pursuant to the provisions of the trust agreement trust shall not receive or retain cash in excess of a reasonable amount to meet claims and contingent liabilities including disputed claims or to maintain the value of the assets during liquidation cash not available for distribution and cash pending distribution will be held in demand and time deposits such as short term certificates of deposit in banks or other savings institutions or other temporary liquid_assets such as treasury bills trust is required under the terms of trust to distribute to the beneficiaries of trust at least annually its net_income and all net_proceeds from the sale of trust’s assets except that trust may retain an amount of net_proceeds or net_income reasonably necessary to maintain the value of the property or to meet claims or contingent liabilities the plan and trust agreement require all parties including debtors trust and trust beneficiaries to treat the transfer of trust assets to trust as i a transfer of trust assets subject_to any obligations relating to those assets directly to trust beneficiaries and to the extent trust assets are allocable to disputed claims to the reserve established to hold trust assets allocable to or retained on account of disputed general unsecured claims disputed claims reserve followed by ii the transfer by such beneficiaries to trust of trust assets other than trust assets allocable to the disputed claims reserve in exchange for trust interests accordingly the plan disclosure statement and trust agreement provide that trust beneficiaries shall be treated for u s federal_income_tax purposes as the grantors and owners of their respective share of trust assets other than such trust assets that are allocable to the disputed claims reserve consistent with the requirements set out in revproc_94_45 1994_2_cb_684 trust represents that in accordance with the plan the disclosure statement and the trust agreement trust has filed and will continue to file returns for trust treating it but not the disputed claims reserve as a grantor_trust pursuant to sec_1_671-4 of the income_tax regulations plr-117155-17 trust further represents that from its establishment trust has been formed and operated consistent with the conditions set forth in revproc_94_45 in addition trust elected to treat the disputed claims reserve as a disputed_ownership_fund under sec_1_468b-9 and has reported consistently in that regard trust represents that the trustee and the trust advisory board have been working in an expeditious commercially reasonable manner to monetize assets to analyze and pursue any valid causes of action including without limitation tax_refund claims preference actions and potential causes of action against former directors and officers of w and to investigate prosecute and or resolve disputed claims against debtors however two principal outstanding matters have not concluded and are not expected to conclude by date9 including the reconciliation of disputed claims filed against debtors by former employees of debtors and two claims pending in litigation with respect to federal and state_income_tax refunds accordingly trust represents that it is impossible for trust to completely liquidate by date9 under article iii of trust agreement multiple extensions of trust’s term may be obtained so long as bankruptcy court approval is obtained on a date within the period six months prior to the expiration of each extended term and the extension is necessary to facilitate or complete the recovery and liquidation of trust assets law and analysis sec_301_7701-4 provides that certain organizations which are commonly known as liquidating trusts are treated as trusts for purposes of the internal_revenue_code an organization will be considered a liquidating_trust if it is organized for the primary purpose of liquidating and distributing the assets transferred to it and if its activities are all reasonably necessary to and consistent with the accomplishment of that purpose a liquidating_trust is treated as a_trust for purposes of the code if it is formed with the objective of liquidating particular assets and not as an organization having as its purposes the carrying on a profit-making business which normally would be conducted through business organizations classified as corporations or partnerships however if the liquidation is unreasonably prolonged or if the liquidation purpose becomes so obscure by business activities that the declared purpose of liquidation can be said to be lost or abandoned the status of the organization will no longer be that of a liquidating_trust revproc_94_45 provides the conditions under which the service will consider issuing advance rulings classifying certain trusts as liquidating trusts under sec_301 d section dollar_figure of revproc_94_45 provides that the trust instrument must contain a fixed or determinable termination_date that is generally not more than five years from the date of creation of the trust and that is reasonable based on all the facts and plr-117155-17 circumstances if warranted by the facts and circumstances provided for in the plan and trust instrument and subject_to the approval of the bankruptcy court with jurisdiction over the case upon a finding that the extension is necessary to the liquidating purpose of the trust the term of the trust may be extended for a finite term based on its particular facts and circumstances the trust instrument must require that each extension be approved by the court within months of the beginning of the extended term conclusions revproc_94_45 states that the service will issue a ruling classifying an entity created pursuant to a bankruptcy plan under chapter of the bankruptcy code u s c sec_1101 et seq as a liquidating_trust under sec_301_7701-4 if certain specified conditions are met based on the information submitted and the representations made we conclude that the conditions of revproc_94_45 have been satisfied accordingly based on the representations made and the information submitted we rule that trust will be classified for federal_income_tax purposes as a liquidating_trust under sec_301_7701-4 as such since inception trust exclusive of the disputed claims reserve has been a grantor_trust for federal_income_tax purposes of which the trust beneficiaries are treated as the owners additionally based on the facts and circumstances of this case and on the representations made we rule that an extension of time of trust’s term to date10 will not adversely affect the determination that trust is a liquidating_trust under sec_301 d except as expressly set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted as part of the ruling_request it is subject_to verification on examination plr-117155-17 in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives sincerely james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
